       Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NEW YORK
_______________________________________

NICOLE P., 1
o/b/o A.C.,
                                          Plaintiff                         DECISION AND
                                                                            ORDER
-vs-

                                                                            1:20-CV-0454 CJS
COMMISSIONER OF SOCIAL
SECURITY,
                           Defendant.
________________________________________


                                        INTRODUCTION

        This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or

“Defendant”) which denied Plaintiff’s application for Supplemental Security Income

(“SSI”) benefits on behalf of A.C., her minor child.                 Now before the Court is

Plaintiff’s motion (ECF No. 12) for judgment on the pleadings and Defendant’s

cross-motion (ECF No. 13) for the same relief. For the reasons discussed below,

Plaintiff’s application is denied, and Defendant’s application is granted.

                                    STANDARDS OF LAW
        The legal principles applicable to claims for SSI benefits on behalf of

children are well settled and not in dispute:



1
  The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that,
“[e]ffective immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act, 42
U.S.C. § 405(g), in the United States District Court for the Western District of New York, any non-
government party will be identified and referenced solely by first name and last initial.”

                                                      1
     Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 2 of 20




       SSI is meant “[t]o assist those who cannot work because of age,
       blindness, or disability,” by “set[ting] a Federal guaranteed minimum
       income” for those citizens. Schweiker v. Wilson, 450 U.S. 221, 223,
       101 S.Ct. 1074, 67 L.Ed.2d 186 (1981) (internal quotation marks
       omitted). A child under 1[8] is considered disabled “if that individual
       has a medically determinable physical or mental impairment, which
       results in marked and severe functional limitations, and which can be
       expected to result in death or which has lasted and can be expected
       to last for a continuous period of not less than 12 months.” 42 U.S.C.
       § 1382c(a)(3)(C)(i).

Juarez on behalf of R.R.O. v. Saul, 800 F. App'x 63, 64 (2d Cir. 2020). More

specifically,

       [t]o qualify for disability benefits, a child under the age of eighteen
       must establish that: (1) she is not engaged in “substantial gainful
       activity”; (2) she has a “medically determinable impairment[ or
       combination of impairments] that is severe”; and (3) these severe
       impairments “meet, medically equal, or functionally equal the
       listings.” 20 C.F.R. § 416.924(a)-(d); see also Pollard v. Halter, 377
       F.3d 183, 189 (2d Cir.2004). As is most pertinent here, a combination
       of impairments “functionally equal” the listings if they “result in
       ‘marked’ limitations in two domains of functioning or an ‘extreme’
       limitation in one domain.” 20 C.F.R. § 416.926a.

Swiantek v. Comm'r of Soc. Sec., 588 F. App'x 82, 83 (2d Cir. 2015).

       Functional limitations are to be evaluated in six “domains”: (i)
       acquiring and using information; (ii) attending and completing tasks;
       (iii) interacting and relating with others; (iv) moving about and
       manipulating objects; (v) caring for oneself; and (vi) health and
       physical well-being. Id. § 416.926a(b)(1).
                                           ***
       A child will be found to have a marked limitation in a domain when
       his impairment interferes seriously with his ability to independently
       initiate, sustain, or complete activities. Id. § 416.926a(e)(2). “Marked”
       limitation means a limitation that is “more than moderate” but “less
       than extreme.” Id. A child will be found to have an extreme limitation

                                              2
     Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 3 of 20




       in a domain when his impairment interferes very seriously with his
       ability to independently initiate, sustain, or complete activities. Id. §
       416.926a(e)(3).

Frye ex rel. A.O. v. Astrue, 485 F. App'x 484, 487 (2d Cir. 2012).

       An unsuccessful claimant may bring an action in federal district court to

challenge the Commissioner’s denial of the disability claim. In such an action,

“[t]he court shall have power to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C.A. § 405(g) (West).          Further, Section 405(g) states, in

relevant part, that “[t]he findings of the Commissioner of Social security as to any

fact, if supported by substantial evidence, shall be conclusive.”

       The issue to be determined by the court in such an action is whether the

Commissioner’s conclusions “are supported by substantial evidence in the record

as a whole or are based on an erroneous legal standard.” Schaal v. Apfel, 134

F.3d 496, 501 (2d Cir. 1998); see also, Barnaby v. Berryhill, 773 F. App'x 642, 643

(2d Cir. 2019) (“[We] will uphold the decision if it is supported by substantial

evidence and the correct legal standards were applied.”) (citing Zabala v. Astrue,

595 F.3d 402, 408 (2d Cir. 2010) and Talavera v. Astrue, 697 F.3d 145, 151 (2d

Cir. 2012).”).

       “First, the [c]ourt reviews the Commissioner's decision to determine whether

the Commissioner applied the correct legal standard.” Tejada v. Apfel, 167 F.3d

770, 773 (2d Cir. 1999); see also, Pollard v. Halter, 377 F.3d 183, 189 (2d Cir.

                                              3
     Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 4 of 20




2004) (“[W]here an error of law has been made that might have affected the

disposition of the case, this court cannot fulfill its statutory and constitutional duty

to review the decision of the administrative agency by simply deferring to the

factual findings of the ALJ. Failure to apply the correct legal standards is grounds

for reversal.”) (citation omitted).

       If the Commissioner applied the correct legal standards, the court next

“examines the record to determine if the Commissioner's conclusions are

supported by substantial evidence.” Tejada v. Apfel, 167 F.3d at 773. Substantial

evidence is defined as “more than a mere scintilla.          It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Id. (citation omitted).

       The substantial evidence standard is a very deferential standard of
       review—even more so than the ‘clearly erroneous’ standard, and the
       Commissioner’s findings of fact must be upheld unless a reasonable
       factfinder would have to conclude otherwise.” Brault v. Social Sec.
       Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per curiam)
       (emphasis in original). “An ALJ is not required to discuss every piece
       of evidence submitted, and the failure to cite specific evidence does
       not indicate that such evidence was not considered.” Id.

Banyai v. Berryhill, 767 F. App'x 176, 177 (2d Cir. 2019), as amended (Apr. 30,

2019) (internal quotation marks omitted).

       In applying this standard, a court is not permitted to re-weigh the evidence.

See, Krull v. Colvin, 669 F. App'x 31, 32 (2d Cir. 2016) (“Krull's disagreement is

with the ALJ's weighing of the evidence, but the deferential standard of review

prevents us from reweighing it.”); see also, Riordan v. Barnhart, No. 06 CIV 4773

                                               4
     Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 5 of 20




AKH, 2007 WL 1406649, at *4 (S.D.N.Y. May 8, 2007) (“The court does not engage

in a de novo determination of whether or not the claimant is disabled, but instead

determines whether correct legal standards were applied and whether substantial

evidence supports the decision of the Commissioner.”) (citations omitted).

                  FACTUAL and PROCEDURAL BACKGROUND

       The reader is presumed to be familiar with the facts and procedural history

of this action. The Court will refer to the record only as necessary to address the

errors alleged by Plaintiff.

       On March 17, 2017, Plaintiff applied for disability benefits on behalf of her

daughter, A.C., who was then five years of age. A.C. was born prematurely and

weighted only three pounds at birth. At the time of the SSI application A.C. was

still small for her age, but was in good health generally. Plaintiff, though, was

concerned about A.C. being underweight, since the child seemed to have little

appetite and preferred to talk during meals.     Plaintiff also indicated that A.C.

snored, seemed to be unrefreshed upon waking, and was sleepy throughout the

day. Additionally, Plaintiff reported that A.C.’s behavior was problematic, in that

she was impulsive, defiant and aggressive, and had poor communication skills and

poor performance at school. (Tr. 14).

       It is undisputed, however, that at all relevant times A.C.’s behavior and

eating habits were reportedly better at school than at home. (See, e.g., Tr. 232,

240, 247). The record further indicates that between the date of application and

the date of the ALJ’s decision, A.C.’s problems with sleep and eating/body weight,


                                            5
     Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 6 of 20




as well as her problems with performance and behavior at school, improved

significantly. For example, despite remaining small for her age, A.C. gradually

gained weight and was deemed healthy by her doctor. Additionally, A.C.’s sleep

problem, which was attributed to obstructive sleep apnea, improved following a

tonsillectomy and her use of a continuous positive airway pressure (“CPAP”)

machine. Further, with regard to A.C.’s academic performance, a 2018 report

from her school’s committee on special education observed that A.C. had become

a leader in her class and was maintaining an 88 grade point average. 2

        On February 20, 2019, the ALJ issued a decision finding that A.C. was not

disabled at any time between the application date and the date of his decision. (Tr.

10-33). The ALJ found that A.C. had severe impairments consisting of attention

deficit-hyperactivity disorder (“ADHD”), speech and language delay, oppositional

defiant disorder (“ODD”), obstructive sleep apnea and low weight. (Tr. 13).

However, the ALJ found that those impairments, either singly or in combination,

did not meet, medically equal or functionally equal the severity of a listed

impairment. In that regard, the ALJ found, overall, that while the medical and



2
  Plaintiff purports to argue that A.C.’s school performance actually did not improve. See, Pl.
Memo of Law (ECF No. 12-1) at p. 22 (“While the ALJ concluded [that A.C.] improved, her most
recent IEP records showed that she in fact had expanded level of special education services
contradicting improvement.”); see also, Pl. Reply (ECF No. 14) at p. 4 (“[W]hile the ALJ
concluded [that A.C.] improved, this was faulty lay conclusion as the most recent IEP records
showed that she required expanded level of special education services contradicting
improvement; and this is not compared to the same age child without impairments.”). However,
while A.C.’s progress may have been due in part to increased special education services, there
can be no legitimate dispute that her performance and behavior improved. Indeed, on February
26, 2018, Plaintiff herself reported that A.C. was doing “excellent” at school. See, e.g., Tr. 485
(Doctor’s note, reporting: “She is doing excellent in school now that she has an IEP, she gets
speech therapy.”).

                                                     6
      Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 7 of 20




educational records from before or around the time of the application were more

supportive of Plaintiff’s claims about her daughter’s functioning, later records were

not. Apart from such improvement, the ALJ found that A.C.’s functional limitations

at the start of the relevant period did not meet the Commissioner’s durational

requirements, and that the severity of those limitations was, in any event, less than

marked even at their worst. 3 The ALJ further noted that school and medical

records from 2018 showed significant improvements in A.C.’s functioning, and that

such records were, in many respects, inconsistent with Plaintiff’s statements about

A.C. Indeed, the ALJ discussed how, to the extent that A.C. was still having

problems in certain areas, as Plaintiff claimed, it was primarily at home and not at

school, since the school records indicated that A.C’s behavior and academic

performance were significantly better. See, e.g., Tr. 20 (“It appears in these

records that the claimant presented with behavioral problems at school and at

home, but that the claimant began to behave well at school within a short amount

of the early 2017 evaluations. . . . The only evidence of continued behavioral

problems comes from subjective reports of her mother.”). 4


3
   See, ALJ’s decision, Tr. at 23 (“The evidence more favorable to the mother’s allegations
appears in the record at the initial determination level and otherwise did not suggest duration
marked or greater limitations. The subsequent evidence received at the hearing level indicates
improvement since.”).
4
 From this inconsistency, the ALJ concluded that Plaintiff was overstating A.C.’s symptoms. See,
e.g., Tr. at 21 (“The only person in the record at the time of the report card who does not seem to
agree that the claimant at least satisfactorily acquires and uses information, except perhaps for
her math teacher, is the mother. Moreover, the IEP [(“individualized education program”)] report
and the teacher or teachers reflected in the report card indicated that [A.C.] excels in effort and in
social interaction. The undersigned finds its unlikely that the [child] makes a daily 180-degree
turn in behavior, emotions, development and comprehension every day she returns home from
school, only to return the next day readying and willing to ‘persevere’ with difficult tasks and be
friendly, helpful and a ‘pleasure.’”). On this same point, the ALJ noted, for example, that Plaintiff

                                                      7
      Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 8 of 20




        Based on the ALJ’s review of the evidence, he concluded that A.C. had less

than marked limitations in all six domains of functioning, and was therefore not

disabled. More specifically, the ALJ found that the child had “less than marked”

limitations in the domains of acquiring and using information, attending and

completing tasks, interacting and relating with others, caring for herself and health

and physical well being, and no limitation in the domain of moving about and

manipulating objects. Tr. at pp. 26-33.

        In this action, Plaintiff primarily contends that the ALJ erred by relying on a

medical opinion that was “stale” since it was rendered “prior to [A.C’s receipt of]

additional special education services” and additional medical findings.                              5


Specifically, Plaintiff contends that, “[i]n this case, the only medical opinion of

record related to Plaintiff’s functioning in childhood domains was a non-examining

and outdated opinion done in 2017 prior to later IEP with increased special

education services and medical records.” 6 On this point, Plaintiff is referring to an

opinion from “B. Stouter, MD” (“Stouter”), a non-examining agency medical



had admitted to A.C.’s doctor that A.C. was doing well in school, and that Plaintiff had initially not
been truthful with A.C.’s doctor about the child’s infrequent use of her prescribed CPAP machine.
See, e.g., Tr. 22 (“[T]he mother conceded that ‘things were good at school’ just five weeks later
on April 3, 2018 when she saw Carolyn Viola, FNP. She also conceded that the CPAP and new
medication (Adderall) had yielded improvement in sleep and behavior at home. Ms. Viola[‘s]
notes also indicate that a Vanderbilt Assessment of home behavior was ‘good.’ The statements
of the mother to Ms. Viola on April 3, 2018 would also seem to contradict her own complaints to
the IEP committee when they met again in May 2018.”); see also, id. at pp. 25, 26 (“[T]he mother
again reported [CPAP] compliance but was contradicted by the data download. The mother
eventually admitted that a component was torn out [of the CPAP machine] by the claimant’s
younger brother and as a result the machine was no longer working. [Tr. 399] … [Nevertheless,]
[s]chool records make no mention of hypersomnolence [(drowsiness)].”).
5
  ECF No. 12-1 at p. 2.
6
  ECF No. 12-1 at p. 15.

                                                      8
     Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 9 of 20




consultant, who found that A.C. had “less than marked limitations” in the domains

of functioning. 7      Plaintiff argues that Stouter’s opinion does not constitute

“substantial evidence” to support the ALJ’s conclusions, since it was “stale.”

Plaintiff further contends that since the only medical opinion of record was stale,

the ALJ had a duty to develop the record to obtain a more up-to-date medical

opinion, which he failed to do. Because of that failure, Plaintiff maintains, the ALJ

improperly based his findings on “lay opinion” and “selective reading” 8 of the

record. Additionally, Plaintiff contends that the ALJ failed to consider that A.C.’s

apparent improvement was attributable to a “structured or supportive setting,”

referring to the “additional school and medical support” that A.C. received. 9

Plaintiff further contends that the ALJ should have developed the record by

obtaining missing treatment records from the Monsignor Carr Clinic (“Monsignor

Carr”), where A.C. reportedly received counseling.

        Defendant opposes Plaintiff’s motion for judgment on the pleadings and

cross-moves for the same relief, arguing that the ALJ’s decision is free of legal

error and supported by substantial evidence.

        The Court has carefully reviewed and considered the parties’ submissions

and finds, for the reasons discussed below, that Plaintiff’s arguments lack merit


7
  ECF No. 12-1 at pp. 5, 16, 17, 18.
8
  ECF No. 12-1 at p. 16. By “selective reading,” Plaintiff means that the ALJ “cherrypicked” the
record to find evidence that supported his decision to deny the application, and “failed to discuss
conflicting evidence” and “selectively ignore[d] evidence that undermine[d] his determination.”
ECF No. 12-1 at pp. 28, 29.
9
  See, e.g., ECF No. 12-1 at p. 22 (“While the ALJ concluded Plaintiff improved, her most recent
IEP record showed that she in fact had expanded level of special education services contradicting
improvement.”).

                                                    9
     Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 10 of 20




and that the Commissioner’s decision should be affirmed.

                                            DISCUSSION

        The Alleged Failure by the ALJ to Develop the Record by Obtaining
        Records from the Monsignor Carr Clinic

        Plaintiff contends that the ALJ failed to develop the record, since he should

have obtained records from the Monsignor Carr Clinic where A.C. reportedly

received counseling for temper tantrums. In that regard, the first mention of A.C.

actually attending such a counseling session was at the administrative hearing,

when Plaintiff stated that A.C. received counseling at Monsignor Carr “two to three

times per month.” 10 Prior to that, the record indicates that A.C. had received a

referral to Monsignor Carr, but that Plaintiff had never gotten around to actually

making an appointment for A.C. Indeed, as early as February 8, 2016, Plaintiff

began talking about taking A.C. for treatment at Monsignor Carr. Tr. 372.

However, on February 26, 2018, Plaintiff told A.C’s doctor that she had never

actually taken A.C. to an appointment at Monsignor Carr. Tr. 485 (“They made an

appointment at Monsignor Carr and it is hard to keep up with the appointments.

She has not yet seen them. . . . They are still planning to go to Monsignor

Carr.”); see also, id. at 391, 454 (Mother will set up appointment [at Monsignor

Carr]”). Additionally, Plaintiff did not list Monsignor Carr as one of the child’s



10
   ECF No. 12-1 at p. 27. The hearing took place on December 11, 2018. However, as of
February 2018, Plaintiff had still not made any appointment for A.C. at Monsignor Carr. Tr. 485.
Accordingly, A.C. could have attended counseling at Monsignor Carr for, at most, ten months,
though Plaintiff offers no information concerning actual dates that A.C. received services from
Monsignor Carr.

                                                    10
     Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 11 of 20




treatment providers in the paperwork that she submitted to the Commissioner. Tr.

188-190. Moreover, at the administrative hearing, the attorney who represented

Plaintiff, and who also represents her in this action, made no objection to the record

even though it contained no records from Monsignor Carr. Tr. 44. 11 Further, after

Plaintiff made passing reference, during her hearing testimony, to A.C. attending

counseling sessions at Monsignor Carr, counsel did not react or request an

opportunity to obtain the alleged missing records. Rather, counsel raises the

issue for the first time in this action.

        The legal principles applicable to this claim, involving an ALJ’s duty to

develop the record, are generally well settled:

        “Because a hearing on disability benefits is a non-adversarial
        proceeding, the ALJ generally has an affirmative obligation to
        develop the administrative record.” Perez v. Chater, 77 F.3d 41, 47
        (2d Cir. 1996) (citing Echevarria v. Secretary of Health & Human
        Servs., 685 F.2d 751, 755 (2d Cir. 1982)). “Whether dealing with a
        pro se claimant or one represented by counsel, the ALJ must
        ‘develop [the claimant's] complete medical history.’” Lopez v.
        Comm'r of Soc. Sec., 622 Fed.Appx. 59, 60 (2d Cir. 2015) (summary
        order) (citing 20 C.F.R. § 404.1512; Perez, 77 F.3d at 47 (describing
        duty to develop record)). “[T]he agency is required affirmatively to
        seek out additional evidence only where there are ‘obvious gaps’ in
        the administrative record.” Eusepi v. Colvin, 595 Fed.Appx. 7, 9 (2d
        Cir. 2014) (summary order) (quoting Rosa v. Callahan, 168 F.3d 72,
        79 & n. 5 (2d Cir. 1999)). “[W]where there are no obvious gaps in the
        administrative record, and where the ALJ already possesses a
        complete medical history, the ALJ is under no obligation to seek
        additional information in advance of rejecting a benefits claim.” Lowry
        v. Astrue, 474 Fed.Appx. 801, 804 (2d Cir. 2012) (unpublished opn.)

11
  In his pre-hearing brief, the attorney noted only that A.C. had received a referral to Monsignor
Carr, which, as already noted, was correct.

                                                    11
    Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 12 of 20




       (quotations and citations omitted).

Gonzalez v. Colvin, No. 1:15-CV-00767(MAT), 2018 WL 1040250, at *2 (W.D.N.Y.

Feb. 24, 2018). On the other hand,

       [w]hile an ALJ does have an affirmative duty to develop the record,
       even if a Plaintiff is represented by counsel, the primary duty rests
       with Plaintiff to present evidence that he has functional limitations
       rendering him incapable of performing substantial gainful activity. 42
       U.S.C. § 423(d)(5)(A), applicable to SSI through 42 U.S.C. §
       1382c(a)(3)(H)(i); 20 C.F.R. §§ 404.1512(c), 404.1545, 416.912(c),
       416.945(a)(3); Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987) (“It is
       not unreasonable to require the claimant, who is in a better position
       to provide information about his medical condition, to do so.”); SSR
       17-4p, 2017 WL 4736894 *1 (“Although we take a role in developing
       the evidentiary record in disability claims, claimants and their
       appointed representatives have the primary responsibility under the
       Act to provide evidence in support of their disability or blindness
       claims.”).

       Moreover, an ALJ has no obligation to obtain additional evidence
       when the record is already sufficiently developed to allow for a
       determination as to disability. See 20 C.F.R. §§ 404.1520b(b)(1)-(2),
       416.920b(b)(1)-(2) (If the evidence is incomplete or inconsistent but
       sufficient for the ALJ to make a decision, he will make a decision
       based on the existing evidence); see also Perez, 77 F.3d at 48 (the
       ALJ is not required to obtain additional evidence when the record is
       “adequate for [the ALJ] to make a determination as to disability.”).

Daniel R. v. Comm'r of Soc. Sec., No. 20-CV-00589-MJR, 2021 WL 1747788, at

*6 (W.D.N.Y. May 4, 2021).

       Furthermore, “[a]lthough the ALJ has the duty to develop the record, such

a duty does not permit a claimant, through counsel, to rest on the record—indeed,

to exhort the ALJ that the case is ready for decision—and later fault the ALJ for not


                                             12
    Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 13 of 20




performing a more exhaustive investigation.” Gonzalez v. Colvin, 2018 WL

1040250, at *3 (quoting Maes v. Astrue, 522 F.3d 1093, 1097 (10th Cir. 2008)

(citation omitted)).

       Here, Plaintiff’s counsel rested on the record, proceeded with the hearing,

declined to request any opportunity to submit additional records, and only now

faults the ALJ for failing to obtain records from Monsignor Carr. On these facts,

the Court finds that to the extent the ALJ may have erred by failing to obtain the

records sua sponte, such error does not require reversal. This is particularly true

where, as here, even now Plaintiff makes no offer of proof as to what information

the missing records might contain. Additionally, the Court finds that the record

was sufficiently developed to allow the ALJ to make a decision even without the

missing records. Consequently, this aspect of Plaintiff’s motion is denied.

       The Alleged Error by the ALJ in Relying on a Stale Medical Opinion

       Plaintiff’s primary argument is premised on the assumption that an ALJ

cannot render a decision without the aid of expert medical opinion. From that,

Plaintiff argues that there is only one medical opinion of record (that of Dr. Stouter),

and that such opinion is stale, since it was rendered prior to A.C.’s receipt of special

education services and additional medical treatment.              Plaintiff concludes,

therefore, that the ALJ’s decision rests only upon “lay opinion and unsupported

conclusions,” as opposed to substantial evidence. However, the Court disagrees.

       To begin with, contrary to Plaintiff’s assertion that an ALJ cannot render a

decision without the aid of expert medical opinion, the Second Circuit has made


                                              13
    Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 14 of 20




clear that medical opinion evidence is not required, provided that the record

contains other evidence from which the ALJ can assess the claimant’s RFC. See,

Cook v. Comm'r of Soc. Sec., 818 F. App'x 108, 109–10 (2d Cir. 2020) (“[A]lthough

there was no medical opinion providing the specific restrictions reflected in the

ALJ's RFC determination, such evidence is not required when “the record contains

sufficient evidence from which an ALJ can assess the [claimant's] residual

functional capacity.” Tankisi v. Comm'r of Soc. Sec., 521 F. App'x 29, 34 (2d Cir.

2013); see also Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999). Here, the

treatment notes were in line with the ALJ's RFC determinations. And because

Cook failed to adduce any medical evidence inconsistent with the ALJ's

determinations, the ALJ was not faced with “any clear gaps in the administrative

record” that gave rise to an affirmative obligation to seek a medical opinion. See

Rosa, 168 F.3d at 79-80.”); see also, Monroe v. Comm'r of Soc. Sec., 676 F. App'x

5, 8 (2d Cir. 2017) (“Where, however, “the record contains sufficient evidence from

which an ALJ can assess the [claimant's] residual functional capacity,” Tankisi v.

Comm'r of Soc. Sec., 521 Fed.Appx. 29, 34 (2d Cir. 2013) (summary order), a

medical source statement or formal medical opinion is not necessarily required,

see id.; cf Pellam v. Astrue, 508 Fed.Appx. 87, 90 (2d Cir. 2013) (summary order)

(upholding ALJ's RFC determination where he “rejected” physician's opinion but

relied on physician's findings and treatment notes).”); Tanya R. v. Comm'r of Soc.

Sec., No. 1:20-CV-00262 EAW, 2021 WL 3076426, at *4 (W.D.N.Y. July 20, 2021)

(“Plaintiff argues that the ALJ was not empowered to interpret raw medical data in


                                           14
    Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 15 of 20




crafting the RFC. Notably, this was not a case where the ALJ rejected medical

opinion evidence of record contrary to the RFC, but rather, the record lacked any

such opinion evidence relating to Plaintiff's mental impairments. But the lack of

opinion evidence alone does not necessarily direct remand, as Plaintiff contends.

. . . Here, the ALJ expressly addressed Plaintiff's mental health treatment records

and noted that Plaintiff did not provide any additional or recent medical evidence

of mental health treatment, nor has Plaintiff identified any such records to the Court

that the ALJ did not consider or improperly rejected. In addition, the ALJ provided

a sufficient explanation for her determination that Plaintiff's mental health

limitations were managed by medication and therapy and explained the evidentiary

bases for her determination of Plaintiff's RFC. The absence of additional opinion

evidence as to Plaintiff's mental impairments does not appear to be the result of

an “obvious gap” in the record needing to be filled. The Court concludes that the

ALJ was not required to further develop the record in this case, because the

evidence of record was ‘adequate to permit the ALJ to make a disability

determination.’ Carvey v. Astrue, 380 F. App'x 50, 53 (2d Cir. 2010). The ALJ had

adequate evidence in the record from which she could and did properly assess

Plaintiff's RFC. Accordingly, neither reversal nor remand is warranted.”) (citation

omitted).

       Consequently, to the extent Plaintiff contends that remand is necessarily

required based on the alleged lack of medical opinion evidence, the argument




                                             15
     Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 16 of 20




lacks merit. 12

        Moreover, the Court does not agree that Dr. Stouter’s opinion was stale.

Reversal may be appropriate where the Commissioner's decision to deny benefits

rests on a consultative opinion that was “stale” because it was rendered on an

incomplete record, particularly where subsequent developments in the medical

evidence cast doubt on the accuracy of the opinion:

        In Hidalgo v. Bowen, under the regulations then in effect, the Second
        Circuit rejected an ALJ's decision that relied exclusively on the
        opinion of a non-examining consultant, in part because the non-
        examining physician reviewed a limited record that did not include
        subsequent clinical findings, such as clinical notes of a treating
        physician and hospital records including X-rays. 822 F.2d 294, 295–
        96, 298 (2d Cir. 1987). Because this subsequent evidence
        “confirmed” the RFC determination of the primary treating physician
        and “may have altered [the non-examining consultant's]
        conclusions,” the Second Circuit remanded to the ALJ. Id. at 298. But
        in Camille v. Colvin, the Second Circuit reached the opposite
        conclusion in a non-precedential opinion, rejecting an argument that
        a non-examining source was “stale” solely because a non-examining
        source did not review later submitted evidence where “th[at]
        additional evidence does not raise doubts as to the reliability of [the
        non-examining source's] opinion.” 652 F. App'x 25, 28 n.4 (2d Cir.
        2016) (distinguishing Hidalgo, 822 F.2d at 295–96, 298). In that case,
        because the later opinion evidence did not differ materially from the
        opinions that the non-examining physician did consider, the Second
        Circuit found that the ALJ committed no error by relying on the non-
        examining physician. Id.

West v. Berryhill, No. 3:17-CV-1997 (MPS), 2019 WL 211138, at *5 (D. Conn. Jan.

16, 2019) (footnote omitted). Moreover,


12
  Since this argument is an incorrect statement of the law, Plaintiff’s counsel should cease
making it to the Court in subsequent cases.

                                                    16
    Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 17 of 20




       “[t]he mere passage of time does not render an opinion stale.
       Instead, a medical opinion may be stale if subsequent treatment
       notes indicate a claimant's condition has deteriorated.” Whitehurst v.
       Berryhill, 1:16-CV-01005, 2018 U.S. Dist. LEXIS 137417, 2018 WL
       3868721 (W.D.N.Y. Aug. 14, 2018). See also Cruz v. Commissioner
       of Social Security, 1:16-CV-00965, 2018 U.S. Dist. LEXIS 128514,
       2018 WL 3628253 (W.D.N.Y. July 31, 2018) (“consultative
       examination is not stale simply because time has passed, in the
       absence of evidence of a meaningful chan[ge] in the claimant's
       condition[.]”). Thus, “[a] medical opinion based on only part of the
       administrative record may still be given weight if the medical
       evidence falling chronologically before and after the opinion
       demonstrates substantially similar limitations and findings.” Pritchett
       v. Berryhill, 1:16-CV-00965, 2018 U.S. Dist. LEXIS 103358, *23,
       2018 WL 3045096 (W.D.N.Y. June 20, 2018) (internal citations and
       quotations omitted). See also Camille v. Colvin, 104 F. Supp. 3d 343-
       44 (WDNY 2015) (An opinion is not stale if it is significantly mirrored
       by records formed at a later date.).

SARAH H. o/b/o A.H., Plaintiff, v. ANDREW SAUL, Comm'r of Soc. Sec.,

Defendant., No. 6:20-CV-6209-MJR, 2021 WL 2451528, at *3 (W.D.N.Y. June 16,

2021). With regard to an ALJ’s alleged reliance on “stale” evidence, “[o]verall,

remand is warranted where more recent evidence in the record ‘directly

contradict[s] the older reports of [claimant's] functioning on which the ALJ relied’

and the ALJ failed to analyze the more recent evidence.” Cassandra B. o/b/o A.L.T.

v. Comm'r of Soc. Sec., No. 1:19-CV-1194 (WBC), 2021 WL 780300, at *3

(W.D.N.Y. Mar. 1, 2021) (quoting Blash v. Comm'r of Soc. Sec. Admin., 813 F.

App'x 642, (2d Cir. 2020)).

       Here, Stouter’s opinion is based on medical evidence in the record as of

May 2017. Tr. 70. As already discussed, the ALJ found that A.C.’s functioning


                                            17
     Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 18 of 20




was perhaps at its worst at that time, and that it improved significantly and rapidly

from that point. Even so, Dr. Stouter concluded that Plaintiff had only less-than-

marked limitations in the various domains of functioning. Consequently, there is

no possibility that, even had Stouter been aware of the later developments, her

opinion would have been more favorable to Plaintiff. Moreover, Plaintiff has not

shown that A.C.’s condition deteriorated after the date of Stouter’s opinion.

Rather, as already discussed, A.C.’s condition actually improved following

Stouter’s opinion. Consequently, Stouter’s opinion was not stale, and Plaintiff’s

argument on that point lacks merit. 13

        The ALJ’s Alleged Failure to Consider A.C.’s Structured or Supportive
        Setting

        Of course, as mentioned earlier, Plaintiff contends that A.C.’s functioning

did not really improve, and that it only appeared to improve due to the increased

provision of supportive services that A.C. received. Plaintiff further alleges that

the ALJ failed to consider that A.C.’s apparent improvement was attributable to a

“structured or supportive setting,” referring to the “additional school and medical

support” that A.C. received. However, the Court again disagrees.

        When considering the child’s functioning in the six relevant domains, the

ALJ must consider the effect that a structured or supportive setting may be having,

and how the child would function outside of that structured or supportive setting:

        Because a structured educational setting “may minimize signs and

13
   The Court also disagrees with Plaintiff’s assertion that the ALJ engaged in “selective reading”
or “cherry picking” of the evidence.

                                                    18
    Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 19 of 20




      symptoms of [a claimant's] impairment(s),” the ALJ must “consider
      [the claimant's] need for a structured setting and the degree of
      limitation in functioning [she has] or would have outside the
      structured setting.” 20 C.F.R. § 416.924a(b)(5)(iv)(C). “Even if [the
      claimant is] able to function adequately in the structured or
      supportive setting, [the ALJ] must consider how [the claimant]
      function[s] in other settings and whether [the claimant] would
      continue to function at an adequate level without the structured or
      supportive setting.” Id. For example, “if [the claimant's] symptoms or
      signs are controlled or reduced in a structured setting,” the ALJ must
      “consider ... the amount of help [the claimant needs] from [his or her]
      parents, teachers, or others to function as well as [she does];
      adjustments [made] to structure [the claimant's] environment; and
      how [the claimant] would function without the structured or
      supportive setting.” Id. § 416.924a(b)(5)(iv)(E).

Jennifer N. o/b/o J.F.N. v. Comm'r of Soc. Sec., No. 19-CV-1672-LJV, 2021 WL

916018, at *4 (W.D.N.Y. Mar. 10, 2021).

      Here, the ALJ expressly indicated that when evaluating A.C.’s performance

in the various domains as “compared to other children of the same age who do not

have impairments,” he “considered the type, extent, and frequency of help the

claimant needs to function.” Tr. 14. Moreover, as already explained, the ALJ

found that A.C.’s functioning in the relevant domains was “less than marked” even

before A.C. was placed in the “structured or supportive setting” to which Plaintiff

refers. See, ALJ’s decision, Tr. at 23 (“The evidence more favorable to the

mother’s allegations appears in the record at the initial determination level and

otherwise did not suggest duration marked or greater limitations. The subsequent

evidence received at the hearing level indicates improvement since.”) (emphasis

added); see also, id. at 22 (“[E]ven before the claimant began to receive

                                           19
    Case 1:20-cv-00454-CJS Document 16 Filed 08/31/21 Page 20 of 20




intervention at school, her IQ testing indicated she still functioned in the average,

albeit in the lower range of average intellect.”). Accordingly, the ALJ did not find

that A.C.’s functioning in the relevant domains was less than marked only after she

received additional treatment and special education services. Rather, the ALJ

found that A.C.’s functioning clearly improved in the structured or supportive

setting, but that she was not disabled even prior to that. Consequently, the Court

finds that Plaintiff’s argument on this point lacks merit.

                                   CONCLUSION

       For the reasons discussed above, Plaintiff’s motion (ECF No. 12) for

judgment on the pleadings is denied, Defendant’s cross-motion (ECF No. 13) for

the same relief is granted, and this matter is dismissed. The Clerk of the Court is

directed to enter judgment for Defendant and to close this action.

       So Ordered.

Dated: Rochester, New York
       August 31, 2021
                                           ENTER:




                                           CHARLES J. SIRAGUSA
                                           United States District Judge




                                              20
